Citation Nr: 1027704	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right shoulder sprain, status post replacement, 
for the period beginning October 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to May 1958. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued by 
the RO.  The Board remanded the issue on appeal in March 2008 and 
February 2010 for further development of the record.


FINDING OF FACT

For the period beginning on October 1, 2007, residuals of a right 
shoulder sprain, status post replacement, are shown to be 
productive of chronic residuals consisting of severe painful 
motion or weakness following implantation of the prosthesis.


CONCLUSION OF LAW

For the period beginning on October 1, 2007, the criteria for the 
assignment of an evaluation of 60 percent, but no higher, for 
residuals of a right shoulder sprain, status post replacement, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5051 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in November 2004, May 2008, March 2009 and February 2010.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims and 
identified his duties in obtaining information and evidence to 
substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating for his right shoulder disability in a 
notice of disagreement, no further duty to inform him of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the May 
2008, March 2009 and February 2010 letters sent to the Veteran.  
The notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.


Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

505
1
Shoulder replacement (prosthesis).
Major
Minor

Prosthetic replacement of the shoulder joint:

For 1 year following implantation of prosthesis
100
100

With chronic residuals consisting of severe, 
painful motion or weakness in the affected 
extremity
60
50

With intermediate degrees of residual weakness, pain or 
limitation of motion, rate by analogy to diagnostic codes 
5200 and 5203.

Minimum rating
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5051 (2009).

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from side
50
40

Intermediate between favorable and unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2009).

520
1
Arm, limitation of motion of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm 
movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009).

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).

  
38 C.F.R. § 4.71, Plate I (2009)

Factual Background and Analysis

Service connection for residuals of right shoulder sprain was 
granted in December 1958 and a noncompensable evaluation was 
assigned, effective May 1958.  In a February 2000 rating 
decision, the evaluation for the right shoulder disability was 
increased to 10 percent, effective December 2, 1999.  In a June 
2003 rating decision, the evaluation for the right shoulder 
disability was increased to 20 percent, effective March 7, 2003.  
In July 2006, the Veteran underwent right total shoulder 
replacement.  Thereafter, in a January 2007 rating action, his 
right shoulder disability was re-evaluated under diagnostic code 
(DC) 5051, shoulder replacement (prosthesis), and a temporary 
total evaluation (100 percent) for the right shoulder disability, 
was assigned effective from July 2, 2006 to September 30, 2007.  
A 30 percent evaluation (the minimum rating assignable following 
shoulder replacement) was assigned effective October 1, 2007.

Private and VA treatment records document the Veteran's reported 
complaints and treatment for his right shoulder disability.  In 
an August 2009 private treatment report, the Veteran was seen for 
complaints of right shoulder pain.  A history of total shoulder 
replacement with excellent results was noted.  However, the 
Veteran subsequently developed right shoulder pain in the early 
part of 2008 and a private physician recommended an arthroscopic 
procedure.  Thus, the Veteran sought a second opinion.  He 
complained that the pain was throughout the shoulder.  He had 
lost range of motion and strength; however, he was able to do 
most activities.

Objectively, there were no obvious deformities, palpable 
deformities, or tenderness of the shoulder and surrounding 
structures.  There was no swelling, effusion, or crepitus and the 
muscle tone was normal.  Right shoulder abduction was 3/5; 
external rotation 4/5; internal rotation 5/5; and, elbow flexion 
and extension 5/5.  He had internal rotation to iliac crest.  He 
had external rotation in adduction to 40 degrees; flexion to 80 
degrees (passively to 100 degrees); abduction to 90 degrees 
(passively to 100 degrees); and, extension to 55 degrees.  X-ray 
films showed the shoulder implants were in proper position and 
alignment and there was a lucency at the glenoid.  The findings 
were also indicative of loosening.  The private care provider 
noted discussion on possible treatments and recommended that the 
Veteran undergo bone scan to rule out loosening and ultrasound to 
evaluate the "cuff."

Results of a September 2009 ultrasound of the right shoulder 
showed sizeable full thickness tear supraspinatus tendon proximal 
to the insertion; subscapularis tear with retraction; and, 
infraspinatus tendinosis with under surface fraying or minimal 
tear.

In an April 2010 VA examination, the Veteran complained that due 
to the unsteadiness of his shoulder, he had to use his non-
dominant hand more frequently to perform tasks, especially when 
driving.  He could still sign his name with his right hand, but 
otherwise could not brush his teeth, comb his hair, or lift his 
arm higher than shoulder level.  He complained of shoulder 
deformity, giving way, instability, pain, stiffness, weakness, 
incoordination, decreased speed of joint motion, daily episodes 
of locking, and popping and griding.  Reported symptoms of 
shoulder inflammation included warmth, swelling, and tenderness.  

Objectively, there were recurrent shoulder dislocations with 
guarding in all movements.  Additionally, there were findings of 
bony joint enlargement, deformity, edema, tenderness, pain at 
rest, instability, abnormal motion and guarding of movement.  
Further, popping noises were apparent as the Veteran changed 
postures in the examination room.  He had flexion 0 to 45 
degrees; abduction 0 to 70 degrees; internal rotation 0 to 45 
degrees; and, external rotation 0 to 25 degrees.  In addition, 
there was objective evidence of pain following repetitive motion; 
however, the extent of such could not be quantified due to the 
pain experienced by the Veteran.

The diagnosis was status post total shoulder replacement with 
instability and tendonopathy.  The impact of the Veteran's right 
shoulder disability on occupational activities included decreased 
mobility, decreased manual dexterity, problems with lifting and 
carrying, difficulty reaching, lack of stamina, weakness or 
fatigue, decreased strength in the upper extremity, and pain.  
The right shoulder disability also had a moderate to severe 
effect on most activities of daily living.  The examiner 
commented that the Veteran experienced progressive loss of 
function of the right upper extremity.  There was anticipation 
that a future surgical procedure would be necessary.  The Veteran 
could only sleep on his left side because sleeping on the right 
side resulted in pain which awakened the Veteran.  

Given its review of the evidence of record, the Board finds that 
the Veteran's service-connected right shoulder disability is 
shown to be essentially productive of chronic residuals 
consisting of severe painful motion or weakness following 
implantation of the prosthesis.  In this regard, the Board notes 
that in the February 2010 VA examination, objective findings 
showed recurrent shoulder dislocations with guarding in all 
movements, bony joint enlargement, deformity, edema, tenderness, 
pain at rest, instability, abnormal motion and guarding of 
movement.  Additionally, the right shoulder disability resulted 
in decreased mobility, decreased manual dexterity, problems with 
lifting and carrying, difficulty reaching, lack of stamina, 
weakness or fatigue, decreased strength in the upper extremity, 
and pain.  The examiner commented that the Veteran experienced 
progressive loss of function of the right upper extremity. For 
these reasons, a 60 percent evaluation is warranted.  38 C.F.R. 
§§ 4.7, 4.71a DC 5051. 

As the 60 percent evaluation is the highest schedular evaluation 
assignable following replacement, an evaluation in excess of 60 
percent is not warranted. 

Finally, in Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the 
Court articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the Veteran's right shoulder disability has 
not necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.  In this regard, the Veteran is presently 
retired.  The facts of this case do not present such an 
extraordinary disability picture such that the Board is required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment 
of extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An increased evaluation of 60 percent, but not higher, for 
residuals of a right shoulder sprain, status post replacement, is 
granted, subject to the regulations controlling the disbursement 
of VA monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


